Title: To George Washington from William Dobbs, 1 August 1781
From: Dobbs, William
To: Washington, George


                        May it Please Your Excellency

                            Fish Kill 1. August 1781
                        
                        I this Moment had the Honor to Recieve your Excellency’s Letter of Yesterdays date, and Shall riligiously
                            Observe its Contents But I am Sorry to mention That I Shall find it exceeding Difficult to move for the Want of Money Your
                            Excellency I hope may have it in your Power to relieve me by Some means, I would wish to have nothing to Prevent my being
                            Usefull in My Countrys Cause, I am Your Excellency’s most Humbe Servt
                        
                            Willm Dobbs
                        
                    